Citation Nr: 1435786	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-23 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at St. Charles Medical Center from September 6, 2012, to September 8, 2012, to include the preliminary issue of whether there was prior authorization by VA.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active service in the United States Army from July 27, 1958, to August 10, 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Portland, Oregon.  

In June 2014, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC in Portland, Oregon.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was taken by his granddaughter to the private emergency room of the St. Charles Medical Center in Bend, Oregon, on Thursday, September 6, 2012, after experiencing right upper quadrant pain.  He reported that these symptoms had been in existence for approximately three days, but he decided to go to the private emergency room when the pain became more severe.  He remained at St. Charles Medical Center for three days from September 6, 2012, through September 8, 2012.  He was diagnosed with a hepatic mass of the liver, acute hepatitis, and acute pain.  He was discharged on September 8, 2012.  He was instructed to receive further follow-up treatment at the VA on Monday, September 10, 2012.  Although the Veteran is service-connected for left eye retinal detachment, there is no dispute that his private hospitalization was for a nonservice-connected disorder. 

The Veteran has requested reimbursement for his unauthorized medical expenses for his private hospitalization at St. Charles Medical Center from September 6, 2012, through September 8, 2012.  He has contended that his private hospitalization on these dates was rendered in a medical emergency.   He has stated that his abdominal pain had become "extreme" and "intense" and that he was not able to stand up by himself.  He has also asserted that the nearest VAMC in Portland, Oregon, was not feasibly available at the time of the private hospitalization, due to the distance from his home (165 miles / three-hour drive).  In addition, he has submitted evidence confirming that a head nurse at the VAMC in Portland advised that there were no beds available at the VAMC for the Veteran from September 6, 2012, through September 8, 2012.  He has maintained that he required immediate emergency care, such that he had no choice but to remain at the private facility.  He assumed VA would cover the costs of the private hospitalization, because no other reasonable alternative existed at the time.  The majority of Veteran's medical expenses were covered by his Medicare Part A coverage; however, an invoice from St. Charles Medical Center indicates that $1,156 of the medical expenses were not covered by insurance and remained unpaid.  See May 2013 NOD; August 2013 VA Form 9; June 2014 hearing testimony.  

Upon review, the Board finds that additional development of the evidence is required. 

In the November 2012 administrative decision on appeal and the August 2013 statement of the case (SOC), the VAMC denied the Veteran's unauthorized medical expenses reimbursement claim for a nonservice-connected disorder pursuant to the Veterans Millennium Health Care and Benefits Act.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013).  The basis of the denial was that the Veteran had Medicare Part A health insurance coverage, such that his coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment at issue prohibited reimbursement.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002(g) (2013).  In other words, under § 1725, individuals who are covered by a health-care contract such as Medicare Part A are ineligible for VA payment or reimbursement of medical expenses, even for the portion of the balance not covered by Medicare.  

However, the Veteran's statements and hearing testimony have raised the preliminary issue of whether prior authorization was provided by VA for the Veteran's hospitalization at St. Charles Medical Center, such that all medical expenses incurred should be covered by VA, including the remaining $1,156 balance.  The Veteran has submitted a private medical record confirming that, on September 6, 2012, an employee of the St. Charles Medical Center contacted a nurse at the VAMC in Portland, to discuss transfer of the Veteran.  The VA nurse advised that there were no beds available at the VAMC.  The Veteran further indicated that the VA nurse instructed him to remain at the private facility.  When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  See 38 U.S.C.A. § 1703(a)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 17.52(a)(3) (2013).  Moreover, in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.  

Thus, the preliminary issue is raised of whether VA provided prior authorization for the Veteran's private hospitalization under 38 U.S.C.A. § 1703(a).  VA law provides that a SOC issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2013).  In this case, the August 2013 SOC did not include a citation and discussion of the provisions for prior authorization - 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, 17.54.  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC), which includes citation to the relevant laws and regulations and adjudicates the preliminary issue of whether there was prior authorization for the Veteran's private hospitalization under 38 U.S.C.A. § 1703(a).  The Board cannot consider whether issue of whether there was prior authorization for the Veteran's hospitalization under 38 U.S.C.A. § 1703(a) without prior consideration by the agency of original jurisdiction (AOJ), as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The VAMC should adjudicate the preliminary issue of whether VA provided prior authorization under 38 U.S.C.A. § 1703(a) for the Veteran's private hospitalization at St. Charles Medical Center from September 6, 2012, to September 8, 2012.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should contain citation and discussion of the relevant provisions for prior authorization - 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, 17.54.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



